department of the treasury employer identification no person to contact employee 1d number tel fax form required to be filed tax years 20xx12 and subsequent last day to file a petition with the united_states tax_court april 20xx internal_revenue_service 4920dal eo mandatory review commerce street dallas tx number release date date date legend org organization name address address xk date uil org address certified mait dear this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code irc it is determined that you are no longer recognized as exempt from federal_income_tax under jrc sec_501 c effective january 20xx for the following reason s you have not demonstrated that you have operated exclusively for charitable educational or other exempt purposes as required for continued recognition as an organization described in internal_revenue_code sec_501 you have not filed annual information returns as required by internal_revenue_code sec_6033 since 20xx nor demonstrated that you are not required to file such returns you have not responded to written attempts to contact you regarding your activities finances and operations you have incurred substantial employment_tax liabilities without making arrangements to satisfy your debts to the united_states treasury by failing to meet the conditions of your exemption you have failed to demonstrate that you are operated for public purposes in violation of tress reg sec_1 c -i d contributions to your organization are not deductible under sec_170 you are required to file federal_income_tax returns on the form indicated above you should file these retums within days from the date of this letter unless a request for an extension of time is granted file the returns in accordance with their instructions and do not send them to this office processing of income_tax returns and assessment of any taxes due will not be delayed because you have filed a petition for declaratory_judgment under sec_7428 if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed within days from the date this determination_letter was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court ‘you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact your nearest advocate’s office in this case by calling or writing to taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc correct_tax determinations nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling the taxpayer_advocate is aot able to reverse legal or technically tf you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely douglas h shulman commissioner internal_revenue_service by renee b pwells acting director eo examinations attachments publication zr y org address department of the treasury internal_revenue_service e 7th st suite st paul mn taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_5011 c of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter your protest should include a statement of the facts the if you do not agree with our proposed revocation you must submit fo us a written request for appeals_office consideration within days from the date of this letter to protest our decision applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collaction process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeat is available to you within the irs regarding the issue that was the subject of the technical_advice letter calalog number 34800f part if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at ifyou have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter gatsiog number 34809f foran 886a name of taxpayer depa a he trani teal revenue sener explanation of items scholes noo exhibit year period baded 20xx org legend org organization name issue xk date whather org organization qualifies for exemption under sec_601 of the intemal revenue code facts the last return filed by the organization was for year ended december 20xx on january 20xx the irs sent a letter to the organization at the address of its executive director the ietter requested information on the organization's existence and asked the organization what it had done with its assets there has been no response to the letter the letter was not retuned by the post office so it was received law sec_8001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury ar his delegate may from time to time prescribe sec_1_6033-1 provides that every organization which has established its right to ‘exemption from tax whether or not it is required to file an annual return of information shalt submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f section s01 and the following chapter of the code and sec_6033 rey rul 1959_1_cb_627 concems an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year inability to file the required information retum or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required fer the continuation of exempt status the service held that the failure or conclusion itis the irs's position that the organization failed to mest the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 c accordingly the organization's exempt status is revoked effective january 20xx form_1120 returns should be filed for the tax periods ending on or after december 20xx form 886-ameces department of the treasury incrnd revenue service page
